Citation Nr: 0637842	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-12 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to a compensable evaluation for a left index 
finger scar.  

2. Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for bilateral pes planus, and, if so, whether 
service connection is warranted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. The veteran had a hearing before the RO in October 
2005 and the transcript is of record.

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's left index finger scar is manifested by a 
small 1 cm very faded scar with no limitation of motion, no 
disfigurement and no objective evidence of pain or nerve 
damage on examination. 

2.  An unappealed December 1985 rating decision, in pertinent 
part, denied service connection for bilateral pes planus, 
finding that the veteran's bilateral feet condition 
preexisted service and was not aggravated therein. 

3. Evidence received since the December 1985 decision raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for a 
left index finger scar have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.118, 
Diagnostic Codes (DCs) 7804, 7805 (2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.118, DCs 7804, 7805 (2006).

2. The December 1985 rating decision that denied the claim 
for entitlement to service connection for bilateral pes 
planus is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.1100 (2006).

3. Evidence received since the December 1985 rating decision 
is new and material, and, therefore, the claim may be 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Left Index Finger Scar

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155. 
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4. The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Here, there are multiple diagnostic codes designated for 
scars, located under DCs 7801-7805, depending on the 
location, size and severity of the scar. 38 C.F.R. § 4.118, 
DCs 7801-7805. Here, the RO rated the veteran's left index 
finger scar under DC 7805, which calls for rating based on 
limitation of function of affected part by analogy. See 38 
C.F.R. § 4.118, DCs 7805. Specifically, limitation of 
function of the index finger is currently rated under 38 
C.F.R. § 4.71a, DC 5229.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria for evaluating skin 
disorders as well as the rating criteria for evaluating 
impairment of a single finger. See 67 Fed. Reg. 49590 (July 
31, 2002) (skin disorders); 67 Fed. Reg. 48784-48787 
(July 26, 2002) (single finger impairments).

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  However, the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The RO considered both the old and the new regulations 
pertaining to skin disorders in a February 2004 Statement of 
the Case and provided the rating criteria. To that extent, 
the veteran and his representative were given notice of the 
old and new regulations and have had an opportunity to submit 
evidence and argument related to both regulations. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO did not, however, explicitly consider or advise the 
veteran of the old and new regulations pertaining to single 
finger impairments. When the Board addresses an issue that 
was not addressed by the RO, consideration must be given to 
whether the veteran will be prejudiced by the Board's 
consideration of the issue in the first instance. See 
VAOPGCPREC 16-92 (1992).  Here, the Board concludes that even 
though the veteran has not been provided notice of the 
statutory and regulatory changes for single finger 
impairments, his due process rights are not violated by this 
Board decision. As will be explained more thoroughly below, 
neither version of the regulation is more favorable to his 
claim, and his claim must be denied regardless of the 
criteria under which it is considered. Also, although not 
explicitly stated by the RO, the rating criteria for single 
finger impairment is intertwined with the scar rating 
criteria under Diagnostic Code 7805 and, therefore, the RO at 
the very least considered the current single finger 
impairment criteria in denying the veteran's claim. Indeed 
the RO mentions medical findings regarding limitation of 
motion of the afflicted finger in the Statement of the Case. 
Finally, the Board finds no prejudice because the review here 
is more thorough than that of the RO, since the RO did not 
explicitly consider the old and new rating criteria of single 
finger impairments. As will be explained, there simply is no 
basis for assignment of a higher evaluation.

Under both the old and new criteria, Diagnostic Code 7805 for 
scars called for a rating based on the limitation of function 
of affected part. Prior to August 2002, the regulations did 
not provide for compensable ratings for the limitation of 
function of the left index finger unless the finger was 
completely ankylosed (frozen). See 38 C.F.R. § 4.71a, DC 5225 
(2002).

Under the new regulations, limitation of function of the left 
index finger is rated under Diagnostic Code 5229. 38 C.F.R. § 
4.71a, DC 5229 (2006). DC 5229 provides for a 10 percent 
rating where the index finger extension is limited by more 
than 30 degrees or there is a gap of one inch or more between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible. Id. 

Alternatively, Diagnostic Code 7804 provided for a 10 percent 
rating where a superficial scar proved to be tender and 
painful on objective demonstration, even though the location 
may be on tip of the finger or toe, and the rating may exceed 
the amputation value for the limited involvement. 38 C.F.R. § 
4.118, DC 7804 (2002).

Currently, DC 7804 similarly provides for a 10 percent rating 
of a superficial scar proven to be painful on examination 
even where the scar is on the tip of a finger or toe and 
amputation of the part would not warrant a compensable 
evaluation. 38 C.F.R. § 4.118, DC 7804 (2006). DC 7804 
further provides that "superficial" scars are those not 
associated with underlying soft tissue damage. Id. 

The Board concludes that, regardless of which set of rating 
criteria are applied, the objective medical evidence does not 
indicate a compensable disability. See 38 C.F.R. § 4.7 
(2006). The Board has considered the requirement of 38 C.F.R. 
§ 4.3 to resolve any reasonable doubt regarding the level of 
the veteran's disability in his favor; however, the 
preponderance of the evidence is against the assignment of a 
compensable disability rating.

The old and new rating criteria, in short, provide for a 
compensable evaluation for a left index finger scar and/or 
impairment where there is objective evidence of pain or 
objective evidence of significant limitation of motion. In 
this case, the record contains no such evidence.

The record contains two VA examinations from February 2002 
and, more recently, in June 2006. VA outpatient treatment 
records through the relevant years are completely silent as 
to any complaints or treatments for the veteran's left index 
finger scar.

The veteran's February 2002 VA examination noted the 
veteran's complaints of pain on repetitive use, especially 
during heavy lifting, but could not objectively confirm the 
complaints. Rather, the examiner found the scar to be a small 
1 cm, very faded scar with no disfigurement, no elevation and 
no keloid formation. Examination revealed "excellent range 
of motion," normal strength testing and normal x-rays. 

Most recently, the veteran underwent an examination in June 
2006. The results were virtually identical to the conclusions 
reached in the 2002 examination. Specifically, the examiner 
found a barely visible scar with no muscle loss, no 
disfigurement, no limitation of motion and no pain on 
repetition. Regarding the veteran's subjective complaints of 
pain, the examiner opined as follows:

The veteran did state that it was painful when I did 
press his scar at the time; however, his subjective 
complaints were not verified by the objective evidence, 
i.e., his pulse did not accelerate as would be the 
normal response to a pain or discomfort, he did not 
sweat, his pupils did not dilate so there is no 
objective evidence of pain or nerve damage at the site 
of the laceration.

Under either the old or new criteria, a compensable rating is 
not warranted because there is no objective evidence of 
limitation of function or pain. There is also no other 
diagnostic code warranting a compensable rating. Other 
diagnostic codes, to include DC 7801, 7802 and 7803 provide 
for compensable ratings where the scar is an excessive size 
or where the scar causes a frequent loss of covering of skin 
over the scar. In this case, none of the medical evidence 
suggest either is present and indeed both VA examinations 
describe the scar as small, 1 cm, very faded and well-healed. 
Indeed, the Board notes that the 2006 examiner included 
photographs of the afflicted area showing no visible scar. 

 In short, based on the VA examination findings of normal 
range of motion, no objective evidence of tenderness or pain 
and the minuscule size and appearance of the scar, the Board 
cannot reasonably conclude that the severity of the left 
index finger scar warrants a compensable rating. 

Pes Planus

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran claims his current bilateral feet conditions, to 
include pes planus, although pre-existing service, were 
aggravated by strenuous physical training while in the 
military. The RO denied service connection in a December 1985 
rating decision where the RO found the bilateral feet 
condition pre-existed service and no evidence suggests the 
condition was aggravated beyond its normal progression in-
service. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a). The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period. 
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a). Here, no correspondence was received within 
the appellate period and, therefore, the December 1985 rating 
decision is final.

At the time of the December 1985 decision, the record 
included service medical records, which included notations 
and self-reported history of pre-existing bilateral pes 
planus, but no specific in-service foot treatment. The record 
also included a September 1985 VA examination finding third 
degree pes planus, but no x-ray evidence of any marked 
disability. 

Since December 1985, potentially relevant evidence received 
includes VA outpatient podiatry treatment records from 2001 
to 2006 and two statements from October 2003 and December 
2004 from Dr. Sinnett of Zablocki VA Podiatry. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   


Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the veteran was denied service connection based on a 
lack of evidence showing his pre-existing bilateral pes 
planus was aggravated beyond its normal progression in-
service. For evidence to be new and material in this matter, 
it would have to tend to show that either the veteran's 
current bilateral feet condition began in-service or, if pre-
existing service, was aggravated therein. 

Since December 1985, the veteran's outpatient treatment 
records show continuing treatment for various feet problems 
from 2001 to 2006. Dr. Sinnett, a DPM who regularly treated 
the veteran during that time frame, also submitted two 
statements regarding the veteran's bilateral feet conditions. 
Specifically, in October 2003, Dr. Sinnett opined as follows:

[The veteran] relates that his foot condition was 
documented [in the military] but I have seen no 
information in regards to this. It is more likely than 
not that [the veteran's] current foot conditions (pes 
planus, abnormal pronation, bunions, calluses) may have 
originated from his days in the military. This would all 
depend on his activity level, weight that he had to 
carry and type of shoe gear worn.

Later, on or around December 2004, Dr. Sinnett had the 
opportunity to review some of the veteran's military records 
and further opined as follows:

After seeing the patient and reviewing his medical 
record I feel it is more likely than not that [the 
veteran's] current foot pain originates from his pes 
planus foot type; or condition that was documented while 
the veteran was in service.

While Dr. Sinnett conclusively diagnosis the veteran with 
various feet conditions, neither of his statements 
definitively addresses whether the veteran's military service 
aggravated the veteran's condition. It is clear, however, 
that Dr. Sinnett, reviewing only limited records, opined that 
in-service aggravation is a possibility.

The new evidence, at the very least, shows one medical 
opinion stating that in-service aggravation is a likely 
possibility, and therefore the Board finds that the evidence 
received subsequent to December 1985 is new and material and 
serves to reopen the claim for service connection for 
bilateral pes planus.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

In regard to the veteran's pes planus claim, since it is 
being reopened, any deficiencies in notice were not 
prejudicial to the veteran. 

In regard to his left index finger scar claim, the notice 
requirements were met in this case by letters sent to the 
veteran in September 2001 and March 2006.  Those letters 
advised the claimant of the information necessary to 
substantiate his claim and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The March 2006 letter 
told him to provide any relevant evidence or information in 
his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). The March 2006 letter also told 
him how disability ratings and effective dates are 
determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although a 
letter was provided to him in September 2001, prior to the 
initial 2002 RO decision, the veteran was not fully notified 
of all the relevant information pertaining to his increased 
rating claim until the March 2006 letter. The veteran still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above. Any defect with respect to the timing of the VCAA 
notice requirement was harmless error. Although the notice 
provided to the veteran in 2006 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claim was readjudicated and an additional SSOC was 
provided to the veteran in July 2006.  Not only has he been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  



The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran appropriate VA examinations in 
2002 and 2006.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's scar since he was last examined. The veteran has 
not reported receiving any recent treatment specifically for 
this condition (other than at VA, which records are in the 
file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2006 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claims, as indicated above.  


ORDER

Entitlement to a compensable evaluation for a left index 
finger scar is denied.  

As new and material evidence has been received to reopen the 
claim for service connection for bilateral pes planus, the 
claim is reopened, and, to that extent only, the appeal is 
granted.


REMAND

In regard to the veteran's claim for service connection for 
bilateral pes planus, the veteran contends that his condition 
pre-existed his military service, but grew severe due to the 
strenuous activities of the military. The veteran was 
afforded an orthopedic VA examination in September 1985, but 
the opinion rendered is incomplete. The examiner did not 
address the question of whether the veteran's bilateral feet 
condition was aggravated beyond the normal progression due to 
any remote incident of service, to include strenuous physical 
activity. The veteran should be afforded a new examination 
especially in light of Dr. Sinnett's statements. 

Finally, the RO should also take this opportunity to obtain 
recent VA outpatient treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
for his condition on appeal from the VA 
medical system in Milwaukee, Wisconsin 
from July 2006 to the present. All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After obtaining the above records, to 
the extent available, schedule the veteran 
for a podiatrist examination for the 
claimed condition of bilateral pes planus 
to determine the extent and likely 
etiology of any bilateral feet 
condition(s) found, specifically 
addressing whether the veteran's condition 
pre-existed service and if so whether the 
condition was aggravated beyond the normal 
progression of the illness due to any 
incident of service. The claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered, 
specifically that of Dr. Sinnett.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


